 



Exhibit 10.2

     
Republic Bank & Trust Company
601 West Market Street
Louisville, Kentucky 40202-2700
Attention: Michael A. Ringswald
  February 24, 2006


Re: Marketing and Servicing Agreement dated as of October 21, 2002, by and
between Republic Bank & Trust Company and ACE Cash Express, Inc. (as amended,
the “Agreement”)
Dear Mike:
Each undefined capitalized term used in this letter shall have the meaning
ascribed to it in the Agreement. When countersigned, this letter will constitute
an amendment to the Agreement, effective as of February 24, 2006.
Notwithstanding anything to the contrary contained in the Agreement and without
any liability arising therefore, the parties to the Agreement hereby mutually
agree that COMPANY and BANK shall cease offering TRANSACTIONS in the State of
Texas as soon as practical in order to allow for store transition. COMPANY and
BANK agree to reconcile and pay all amounts due on all Texas TRANSACTIONS,
whether or not due or finally paid by CUSTOMERS, by March 31, 2006.
COMPANY and BANK further agree that COMPANY and BANK shall cease offering
TRANSACTIONS in the States of Arkansas and Pennsylvania as of the close of
business on June 30, 2006. COMPANY and BANK agree to reconcile and pay all
amounts due on all Arkansas and Pennsylvania TRANSACTIONS, whether or not due or
finally paid by CUSTOMERS, by July 31, 2006.
Please evidence your agreement with the foregoing by countersigning a copy of
this letter and providing a countersigned copy to the undersigned at your
earliest convenience.

            Sincerely,


ACE CASH EXPRESS, INC.
      By:   /s/ WALTER E. EVANS         Walter E. Evans, Senior Vice President
and General Counsel             

AGREED TO AND ACCEPTED BY:
REPUBLIC BANK & TRUST COMPANY

     
By:
  /s/ MICHAEL A. RINGSWALD
 
   
 
  Michael A, Ringswald, SVP and General Counsel

